Title: To Benjamin Franklin from Georges-Louis Le Rouge, [before 20 March 1781]
From: Le Rouge, Georges-Louis
To: Franklin, Benjamin


[before March 20, 1781]
Voicy les deux Carolines et la georgie. On reprendra toujours ce que Mr. franklin refusera.
Le Rouge restera toujours redevable quand même il en enveroit encore 10 fois autant.
Il apprend avec grande satisfaction la Convalescence de Mr le Dr franklin.
Il est avec respect le tres humble et tres obeissant serviteur
Le Rouge
Le porteur est Temoin comme Je travaille a la Carte de Hutchins.
 
Addressed: A Monsieur / Monsieur le / Docteur Franklin
Notation: Le Rouge
